Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 1 of 15 PageID #: 72
                                                                       FILED
                                                                    IN CLERK'S OFFICE
                                                                       CLERK'S OFFK
                                                                U.S. DISTRICT
                                                                        TRICT COURT
                                                                              COURT E.D.N.Y.

                     Hemanth Megnath, 10A2667                  ★ SEP 2 3 2020 ★
                        Green Haven Corr. Fac.
                              P.O. Box 4000                     BROOKLYN OFFICE
                         Stormville, NY 12582

Tho Honorable Eric R. KomittG                        September 16, 2020
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                                                   SEP 2 3 2020
Re:   Megnath v. Royce 20-CV-1305
      Queens Co. Ind. 917/07                                 PRO SE OFFICE

Dear Judge Komitee:

          Please accept this letter in addition to petitioner's attorney
reply, if any, as a supplemental reply to the District Attorney
Opposition dated August 21, 2020. First, Respondent asserts at page 2
that exhausting "an ineffective-assistance-of-trial-counsel would be
futile, as the claim is procedurally barred in this Court" because an
"attack on trial counsel is a matter of the record and so had to be raised
on direct appeal", is also unavailing. New York State Case law indicated
that a petitioner does not have to raise ineffective assistance of counsel
claim on direct appeal. To the contrary, while CPL 440.10 (2) (c) is
designed "to prevent section 440.10 from being employed as a substitute
for direct appeal" See Fulton V. Graham, 802 F.3d 257, 262-63( 2d
Cir. 2015). New York courts uniformly hold that where, as here, an
ineffective assistance of counsel claim turns on facts that are outside of
the trial-court record, the claim must be brought in collateral
proceedings, not on direct appeal. Pierotti v. Walsh, 834 F.3d 171,
178 (2016). In doing so, petitioner, with counsel assistance, and
investigation tactics, will submit a mixed claim on a CPL 440.10 Post-
Judgment motion pursuant to People v. Maxwell, 89 A.D.3d 110 (2d
Dept. 2011), upon a stay by this Court.
 Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 2 of 15 PageID #: 73



     Furthermore, if this Court is still not convince, there are further
new LCN DNA facts in which petitioner will add in his GPL 440.10
motion under subdivision (g-1) (2) where their exist a "reasonable
probability that the verdict would have been more favorable" which at
the very least would afford him a hearing, since the tested method
applied in petitioner's case involved 28 amplification cycles of DNA loci
(See Exhibit A Dr. Theresa Caragine Frye hearing dated
November 17, 2008 at page 44) "whereas LCN testing applied
additional amplification - 31 cycles". See People v. Williams. 35 NYBdi
24,39-40(2020).

     Petitioner should emphasis that the expertise and validation of
Dr. Theresa Caragine (which her testimony in other cases have been
questioned by other courts referring DNA) were not and is no longer
valid for mixtures which is now contrary to her testimony in petitioner's
case. See Hearing transcripts of Dr. Caragine at stating validation for
LCN page 10-11.Exhibit A. All along, the Father of American DNA,
expert Dr. Budowle, as claimed at petitioner's trial was acceptable.
William at *33. As for the Ineffective assistance of Appellate counsel.
Respondent concedes that petitioner does have an avenue via an Error
Coroam Nobis to bring such issue to the lower court.

     Second, the opposition's assertion that the complexity of
petitioner's claim is not an issue because "there is an extensive record
addressing the admission of the LCN DNA evidence" is disingenuous.
Petitioner was the first defendant to be tried under the LCN DNA in
New York State under a criminal charge. (People v. Megnath. 27
Misc. 3d 405, 898 NYS 2d 408). The LCN was never raised on appeal.
Thereafter, in People v. Collins. 49 Misc. 3d 59, the leading dissenter
Justice Mark Dwyer of the Supreme Court, Kings County, who, as
noted, refuse to admit LCN DNA analysis into evidence following a Frye
hearing. That ruling followed a hearing in which five biologists or
geneticists, including Dr. Bruce Budowle, generally objected to OCME's
procedures in the LCN area (See id. at 609-610, 15 N.Y.S.3d 564).
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 3 of 15 PageID #: 74




      That testimony in Collins revealed that LCN is used in two
laboratories in the United States (OCME and UNTHS), Of those two,
only OCME develops such DNA for use in criminal matters. The
testimony also showed that FBI refuses to use high sensitivity analysis,
and that the national combined DNA index system (CODIS) will not
upload profiles with high sensitivity analysis. Most importantly,
though, in that case, a former member of the DNA subcommittee of the
New York State Forensic Commission, which had approved OCME's
LCN analysis, "defected" and testified for the defense(See id. at 611-
613, 15 N.Y,S.3d 564). Since that time, OCME also has abandon LCN
testing.

      Coincidently, Dr. Bruce Budowle testified in petitioner's case, also
testified in Collins, and testified to the junk science in People v.
Willimas. 35 N.Y.3d 24 (2020), which has now abrogated petitioner's
lower court decision. Petitioner's argument here is that prior to his trial
there had not been extensive history on LCN DNA in the science
community or in the courts. The admission of this evidence which has
now been held to be nothing more than scrap science severely
prejudiced petitioner. In fact, the record needs to be expanded to include
new evidence; including investigating new facts and obtaining sworn
statements from Dr. Bruce Budolwe, whose research is now the
standard for the scientific community and the New York Courts
according to his testimony. See Hodge v> Police Officers. 802 P.2d 58,
61 (2«<^ Cir. 1986) ("the trial judge should be more inclined to appoint
counsel if the legal issues presented are complex").

       As petitioner is currently incarcerated he does not have the
ability to investigate or do the leg work necessary, is not a scientist or a
legal professional and does not have the wherewithal to have someone
do these type of filings and legal research. Petitioner should also note
that he does not have his entire State Record or Transcripts to fully
prepare any complex post-judgement motions and does not have
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 4 of 15 PageID #: 75



adequate access to the Law Library. For example, petitioner use to
attend twice a week before COVID-19 in a facility that holds about
2,000 inmates and because its limited now he can only attend on a first
come first basis, which has been once every two to three weeks. See
Memorandum from facility dated 7/29/20 Exhibit B.

      Petitioner wants to admit that he has never done any of his legal
work relating to any Federal Court Proceedings as Respondents
emphasis such at footnote #5 in her response. Petitioner was getting;
assistance from a Law Library Law clerk who is no longer able to assist!
me in my case. See Statement as Exhibit C,

      In concluding. Respondent citing of Harmon v. Adams, 2011 WL
2961567 at Page 3 actually favors petitioner instead as there are
"serious allegations concerning integrity of the DNA evidence presented
at trial, as such claim needed full investigation... (because) this is a
complex case" The same applies here. Thus, petitioner is asking that
counsel be appointed and if a stay is not properly stated here, that he be
afforded 30 days to submit one.



                                         Respectfully Submitted



                                        Hemanth Megnath, 10A2667




     CC: Michael A. Marinaccio
           Nancy Fitzpatrick Talcott
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 5 of 15 PageID #: 76




           EXHIBIT-A
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 6 of 15 PageID #: 77


                                                                      44

                     . Dr. Theresa Caragine-People-Direct


     1    extension.

     2                  And then we just keep repeating this whole

     3    process over and over, just to make more and more copies
     4    of our DNA until we have enough that we can visualize our

     5    sample.

     6           Q      When you repeat the copies, how do the copies
      7   multiply every time you make an additional copy?

      8          A      Exponentially.     So if you have two, you make,
      9   four, and then so on and so forth.                                    i

    10           Q      Okay.

    11                  How many cycles do you run the amplification

    12    process through for high copy number DNA?

    13           A      For the kit that we use in our laboratory, we

    14    perform 28 cycles.

    15           Q       Go ahead and tell us about it?

    16           A       So this slide is just depicting the three

     17   pieces of the cycle denature, annealing, extension. And|
     18   sort of showing the different temperatures that are

    19    applied during that cycle and that the whole fact that                    j

     20   cycle just repeats 28 times.        That's all it's showing.

     21          Q       How do you determine what loci to look at?

     22          A       The loci that we examine in the United States

     23   were chosen by the FBI, and they chose these for the

     24   purposes of the DNA database or CODIS.

     25          Q       How many did they choose?

                                                                            sjc
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 7 of 15 PageID #: 78


                                                                      10

                      Dr. Theresa Caragine-People-Direct


     1           Q      How long were you a criminalist level four?

     2           A      Two years.

     3           Q      What happened after those two years?

     4           A      Then I was promoted to an assistant director.

    5            Q      Of what division?

    6            A      The Department of Forensic Biology.

     7           Q      What were your duties in that position?

    8            A     Assistant directors supervise criminalist

    9     level fours; so they are a manager of a unit.           And at that

   10     time, I managed the high sensitivity DNA testing unit, or,

   11     another term for it the testing unit that examined very

   12     small amounts of DNA that were recovered from crime

   13     scenes.


   14            Q     Are there any other terms for high sensitivity

   15     DNA?


   16            A     It's also known as low copy number DNA or low

   17     template DNA.

   18            Q     Did your supervisory capacity for the high

   19     sensitivity DNA have anything to do with your research you

   2-0-   had been doing previously?

   21            A     Yes, it directly did. In the period before I

   22     was promoted to assistant director, I supervised a group

   23     of researchers who developed -- who optimized, rather,

   24     techniques for low copy number DNA testing.          Aud we also

   25     validated those techniques.

                                                                           sjc
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 8 of 15 PageID #: 79


                                                                      ii

                             Dr. Theresa Caragine-People-Direct


     1            Q           What was your role in the validation of those
                   I
                   1

     2    techniques?

     3            A           I supervised the team of researchers who did
     4    this work.

     5                   I    How long do those validation studies take

     6    place    -- for how long did those validation of studies take

     7    place?

      8                       Over a year of direct validation with many

      9   years jof optimization prior to that.
    10             Q          How long were you a assistant director?

    11             A          For two years.

    12             Q          And what was the next position you held?

    13             A          I was promoted to special deputy director.
    14             Q          When was that?

     15            A          In June of this year.

     16                       What are your duties, in your current

     17   position?

     18            A I        I currently help to manage -- I assist another
     19   assistant director in the management of the high

     20   sensitivity or low copy testing unit, because our unit has
     21   grown with the volume of case work and also supervise a
     22   group of researchers who continue to work on projects to
     23   improve our recovery of small amounts of DNA, as well as

     24   other projects in the lab, such as automating the

     25    laboratory.

                                                                                sjc
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 9 of 15 PageID #: 80




           EXHIBIT-B
      Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 10 of 15 PageID #: 81

       > NE,W
         YORK
                       Corrections and
       s STATE
                       Community Supervision
ANDREW M. CUOMO                             ANTHONY J.ANNUCCI
Governor                                    Acting Commissioner



                                                  MEMORANDUM




TO:            Inmate Population

FROM:          M. Kopp, Deputy Superintendent Program Services

DATE:          7/29/20

SUBJECT: Law Library Access

The Law Library will continue to be limited to 24 inmates during any given module. Preferential
placement on callouts will be made for inmates who have deadlines for legal documents that are
due within the next 30 days. All other modules will be filled on a first come,first served basis by
dropping a slip in the Law Library box.

Please check the Law Library callout daily in your housing unit to see if you are on it.




                                                                                             APPROVED FOR POSTING




                                                                                                     Superintendent




          Green Haven Correctional Facility. 594 Route 216, Stormville, NY 12582-0010|(845) 221-2711|>Arww.doccs.ny.gov
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 11 of 15 PageID #: 82




            TrVXITUTT
            iLAHIdI 1
 Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 12 of 15 PageID #: 83



                                       Jose A. Rodriguez, 11B3913
                                         Green Haven Corr. Fac.
                                              P.O. Box 4000
                                          Stormvllle, NY 12583

Hon. Eric R. Komltte
                                                                                September 16, 2020
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        I assisted Hemant Megnath, 10A2667 in preparing this reply herein. I am the Administrative Law
Library clerk and do the call-outs at Green Haven. I met him in a Christian church before this pandemic
where he explained to me his case in bits. I asked him to review his record and said he only had a
portion of It. I was the one who also told him what to say at the hearing a few months ago regarding
appointment of counsel. He has serious LCN DNA issues, among other things. The truth is, I can't no
longer assist him because of the lack of clerks now available in the law library due to numbers being
shorten from 48 now to 24. Law clerks went from 10 to 5. If counsel Is not appointed, Mr. Megnath will
be like a chicken with no head regarding his case.




Sworn to before me this 16 day
of September, 2020



Notary Public




                01MC6324978


                   co^
Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 13 of 15 PageID #: 84


                                                                                      filed
                                                                                  IN CLERK'S OFHCE    t
                                                                               .DISTRICT COURT E.D.N.Y.^
UNITED STATES DISTRICT COURT
£ccLr^                   DISTRICT OF NEW                                             SEP 23 2020 ★'
                                                                OFFICgr
                                                                               BROOKLYN OFFICE


                                  Petitioner,                           CERTIFICATE OF SERVICE


         -against-                                                      Docket No. D-O - CV- 1305



                                  Respondent.
                                                            X



         I, l\e.^a^-l-                    hereby certify under penalty of perjury that the foregoing is
true and correct:


         I am over eighteen years of age and reside at Green Haven Correctional Facility, P.O.

Box 4000, Stormville, New York.

         On                U    , 20_2o, I served the within




by depositing true copies thereof enclosed in a postpaid wrapper in an official depository under

the exclusive control of the U.S. Postal Services within the State of New York and addressed as

follows:


                          (Lot^ni-y               or/ie-y                  A- h      inacc/Q

                                                       ^                    slref-f
                  k<!^W OtCrJ^yM^ fV.y.                     S u'l /.»      o
                                                                             n/.y,
                                           (Address)



Dated:                   it:. , 20Jo
         Stormville, New York

                                                                                (Signature)
                 Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 14 of 15 PageID #: 85
    GREEN HAVEN CORRECTIONAL FACILITY
    P.O. BOX 4000
    STORMVILLE, NEW YORK 12582-4000

    NAME;                           DIN: )t>AD.Lil
                                                                       LUrtKtLMU^AL   ^AUUIT




                                          y^c.       *1 o/Yii)le
                                         £<iS^ec/\                     AietJ Yorly
                                          :^25 cd                  Plazti      £asf
                                                     ,/V.y. 112.0 1

                                      1120i$1832 C030                 'll-¥l
L   I   M<\, I                                                                                    ( Hen f
 . - . .•    -
                    Case 1:20-cv-01305-EK-LB Document 13 Filed 09/23/20 Page 15 of 15 PageID #: 86
                 ^ ■ :T
                                                  NEW YORK STATE
                               DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
                                       OFFENDER CORRESPONDENCE PROGRAM

                                 NAME:       f                     DIN:   A   7




Printed On Recycled Paper
